Kassal, J.,
dissents in a memorandum as follows: I dissent and would affirm. Under CPLR 3404, a case which has been marked off the calendar and not restored within one year is presumed abandoned and will be dismissed for neglect to prosecute (Rosado v New York City Hous. Auth., 183 AD2d 640, 641-642). The presumption, however, is rebuttable by proof demonstrating a lack of intent to abandon the action, such as litigation actually in progress, and if, in addition, the plaintiff can show a meritorious cause of action, a reasonable excuse for the delay and lack of prejudice to the opposing parties, the matter can be restored to the calendar (supra). This personal injury action was marked off the calendar in March 1984, and no motion to restore was made until a third-party defendant moved in March 1990 to dismiss for failure to prosecute. While it is true that during the intervening years one party and the insurers for two others came under some *348form of court-ordered protection due to bankruptcy or liquidation, the stays imposed with respect to each of the insurers were for only 180 days, and the bankruptcy stay with respect to the party did not preclude plaintiff from prosecuting the action against the other parties. Because plaintiff instead chose to remain inactive, it was not abuse of discretion for the IAS Court to deny his motion to restore.